DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the arrowed Y1 direction and the arrowed Y2 direction as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0002, the recitation “the present disclose” should read as “the present disclosure”
In paragraph 0041, the recitation “the holder 3 located between the second flow path 25 located closer to the upper surface 9 than the recess 15 and the first side surface 13 may have a large thickness” is worded awkwardly
In paragraph 0042, the recitation “the second flow path 25 may be inclined so as to come closer to the lower surface 7 as coming closer to the first end 3a in a front view of the first side surface 13 in the non-limiting embodiment” is worded awkwardly
In paragraph 0050, the recitation “insert 5 may be is]]” is misspelled 
In paragraph 0052, the recitation “rotating the cutting tool 1 as illustrated in Fig. 10” is not consistent with the specification and drawings
In paragraph 0058, the recitation “the workpiece101” should read as “workpiece 101”
Appropriate correction is required.
Claim Objections
Claims 1, 5, and 8-9 are objected to because of the following informalities:  
In lines 20-21 of claim 1, the recitation “the pocket opens into the recess and is recessed from the recess toward the reference plane” is worded awkwardly 
In line 1 of claims 8-9, The recitation of “the cutting tool according claim” should read as “the cutting tool according to claim”
The recitation of  “plan view” in line 3 of claim 8  and “front view” in line 2 and 5 of claim 2 describe the same type of view, therefore, one term should be used for consistency in claim terminology
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation “the second flow path becomes closer to the lower surface as going toward the first end in a front view of the first side surface” in lines 4-5 is indefinite due it lacking proper reference for where the second slow path is coming from. 
In claim 3, the recitation “the bottom surface becomes closer to the reference plane as going toward the second end” in line 4-5 is indefinite due it lacking proper reference for where the bottom surface is coming from. Further, the recitation “the recess comprises a bottom surface which the picket opens” in line 2 is indefinite as to whether the pocket opens in the bottom surface or the pocket is opening the bottom surface. 
In claim 4, the recitation “the bottom surface becomes closer to the reference plane as going toward the lower surface” in line 4-5 is indefinite due it lacking proper reference for where 
Claim 6 recites the limitation "the reference surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, the recitation “the cutting edge is protruded toward a side more away from the reference plane than the first side surface” is indefinite due to clarity issues with a side being further away from the reference plane than the first side surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobayashi (WO2017018369).
Regarding claim 1, Kobayashi teaches a cutting tool (1), comprising: a holder (7) having a bar shape extended along a central axis (O1) from a first end (3a) to a second end (3b) and comprising a pocket (9) (See Fig. 1); and a cutting insert (5) located in the pocket (9), the holder (7) further comprising an upper surface, a lower surface located on a side opposite to the upper surface (See modified Fig. 1 depicting the upper surface and lower surface), a first end surface located between the upper surface and the lower surface and located on a side of the first end (3a) (See modified Fig. 1 depicting the first end surface), a first side surface located between the upper surface and the lower surface and located from the first end (3a) to the second end (3b) (See modified Fig. 1 depicting the first side surface), a recess opening into the first end surface and the first side surface (See modified Fig. 2 depicting the recess below the dashed line), a first flow path (27) which is located along the central axis (O1) and comprises an inflow port (17) (See Fig. 3 and 4), and a second flow path (31c) which is located closer to the upper surface than the recess (See Fig. 4 and 11), connects to the first flow path (27) and comprises an outflow port (25) (See Fig. 4 depicting the connections between the first flow path 27, second flow path 31c and outflow port 25), wherein an imaginary plane that passes through the central axis (O1) and is orthogonal to the lower surface is a reference plane (See Fig. 5 depicting the orientation of the reference plane), and the pocket (9) opens into the recess and is recessed from the recess toward the reference plane (See modified Fig. 5 and lines 111-113 of translation describing the recessed pocket).

    PNG
    media_image1.png
    791
    907
    media_image1.png
    Greyscale

Modified Fig. 1 of Kobayashi (WO2017018369)

    PNG
    media_image2.png
    684
    836
    media_image2.png
    Greyscale

Modified Fig. 2 of Kobayashi (WO2017018369)

    PNG
    media_image3.png
    723
    602
    media_image3.png
    Greyscale

Modified Fig. 5 of Kobayashi (WO2017018369)
Regarding claim 2, Kobayashi further teaches the cutting tool according to claim 1, wherein the second flow path (31c) is extended along the central axis in a front view of the upper surface (See Fig. 8 depicting the second flow path), and the second flow path (31c) becomes closer to the lower surface as going toward the first end (3a) in a front view of the first side surface (See Fig. 11 depicting the second flow path 31c).
the cutting tool according to claim 1, wherein the recess comprises a bottom surface which the pocket (9) opens and has a flat shape (See modified Fig. 2 depicting the flat shaped recess and where the pocket 9 opens), and the bottom surface becomes closer to the reference plane as going toward the second end (See modified Fig. 2 depicting the recess approaching the reference plane from the first end 3a to the second end 3b).
Regarding claim 4, Kobayashi further teaches the cutting tool according to any one of claim 1, wherein the recess comprises a bottom surface which the pocket (9) opens and has a flat shape (See modified Fig. 2 depicting the flat shaped recess and where the pocket 9 opens), and the bottom surface becomes closer to the reference plane as going toward the lower surface (See modified Fig 2 depicting the recess approaching the reference plane as the recess approaches the lower surface).
Regarding claim 5, Kobayashi further teaches the cutting tool according to any one of claim 1, wherein the first side surface comprises a first region located closer to the second end than the recess (See modified Fig. 1 depicting the first region), and a second region located closer to the upper surface than the recess (See modified Fig. 11 depicting the second region, covering the second flow path 31c, as it would be on the first side surface), and the second region is located closer to the reference plane than the first region (See modified Fig. 2 depicting the second region as closer to the reference plane than the first region).

    PNG
    media_image4.png
    507
    698
    media_image4.png
    Greyscale

Modified Fig. 11 of Kobayashi (WO2017018369)
Regarding claim 6, Kobayashi further teaches the cutting tool according to claim 5, wherein a difference between a distance from the first region to the reference plane and a distance from the second region to the reference plane is smaller than a difference between a distance from the recess to the reference plane and the distance from the second region to the reference surface (See modified Fig. 5 depicting the distance between the first region and the second region as smaller than the distance between the recess and the second region using the second region dotted line as a reference).
Regarding claim 7, Kobayashi further teaches the cutting tool according to claim 5, wherein the second region is parallel to the reference plane (See modified Fig. 5 depicting the second region as parallel to the reference plane).
the cutting tool according claim 5, wherein an entirety of the second flow path (31c) is overlapped with the second region in a transparent plan view of the first side surface (See modified Fig. 11 depicting the second region as covering the second flow path 31c, as previously discussed in the rejection of claim 5).
Regarding claim 9, Kobayashi further teaches the cutting tool according claim 1, wherein the cutting insert (5) comprises a cutting edge (11), and the cutting edge (11) is protruded toward a side more away from the reference plane than the first side surface (See Fig. 5 and modified Fig. 5 depicting the cutting edge protruding further away from the reference plane than the first side surface).
Regarding claim 10, Kobayashi further teaches a method for manufacturing a machined product, comprising: rotating a workpiece (101) (See Fig. 23); bringing the cutting tool (1) according to claim 1 into contact with the workpiece (101) being rotated (See Fig. 24); and moving the cutting tool (1) away from the workpiece (101) (See Fig. 25 and lines 418-422 of the translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722